 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       IceMOS Technology Corporation,                  No. CV-17-02575-PHX-JAT
10                    Plaintiff,                         ORDER
11       v.
12       Omron Corporation,
13                    Defendant.
14
15            On May 10, 2019, the Court issued the following Order:
16                    Pending before the Court is a motion to seal. (Doc. 176). It fails to
              comply with the protective order and will be denied as such. (Doc. 87 at 6-
17            7).1
                      Moreover, the Court has reviewed the lodged document, and it is a
18            discovery dispute filed without leave of Court. (See Doc. 35 at 4). Thus, it
              is procedurally improper.
19                    Finally, the lodged document is untimely. Fact discovery closed in
              this case on February 22, 2019. (Doc. 101). The Rule 16 scheduling order
20            states,
21                   As set forth in the Order Setting Rule 16 Scheduling
                     Conference, the Court will not entertain discovery disputes
22                   after the close of discovery barring extraordinary
                     circumstances. Therefore, the parties shall complete all
23                   discovery by the deadline set forth in this Order (complete
                     being defined as including the time to propound discovery, the
24                   time to answer all propounded discovery, the time for the Court
                     to resolve all discovery disputes, and the time to complete any
25                   final discovery necessitated by the Court’s ruling on any
                     discovery disputes). Thus, “last minute” or “eleventh hour”
26                   discovery which results in insufficient time to undertake
27   1
       The protective order requires: “Additionally, such party seeking to file under seal shall,
     within the applicable deadline, file a redacted, unsealed version of any motion, response or
28   reply if such party is waiting for a ruling from the Court on filing an unredacted, sealed
     version of the same document.”
 1                 additional discovery and which requires an extension of the
                   discovery deadline will be met with disfavor, and may result in
 2                 denial of an extension, exclusion of evidence, or the imposition
                   of other sanctions.
 3          (Doc. 35 at 2 n. 2). The underlying motion was filed May 10, 2019,
            approximately 12 weeks after the close of fact discovery, and is, thus,
 4          untimely.2
                   Based on the foregoing,
 5                 IT IS ORDERED that the motion to seal (Doc. 176) is denied as
            procedurally improper. The Clerk of the Court shall leave Doc. 177 lodged,
 6          under seal.
                   IT IS FURTHER ORDERED that the Court will not entertain the
 7          arguments in Doc. 177 for the reasons stated herein.
 8   (Doc. 179) (footnotes in original).
 9          Plaintiff has moved to reconsider this Order. Plaintiff makes several unpersuasive
10   arguments.
11          First, Plaintiff claims that this Court has misinterpreted its own scheduling Order
12   (quoted above). Of course, the Court knows what it meant by the scheduling order and
13   explained it to the parties at the Rule16 conference. Specifically, the Court stated,
14          The next deadline which would follow … would be the discovery cutoff.
            That's the date after which no new discovery can be initiated. Almost as
15          obvious is that is the date by which the party, the responding party will have
            enough time to respond in accordance with the time provided for by the rules.
16
            Not quite as obvious, though, is that's also the date … after which I am
17          through dealing with discovery disputes. So in deciding your time line
            for discovery, you need to make sure that you've provided enough time
18          in your time line for the first two points, and enough time in the time line
            to allow for you, the propounding party, to make sure that you're
19          satisfied with the responses. And enough time, if you're not satisfied with
            the responses, to set up a discovery dispute with the court. And enough
20          time for the court, after hearing the discovery dispute, to issue any
            remedial discovery orders that might be called for. So there needs to be
21          enough time in your planning for all of that to take place.
22          The order that issues out of today's hearing will make a point that the court
            looks with disfavor on eleventh hour discovery disputes. And what is an
23          eleventh hour is a bit of a relative concept, because if I get a call and I'm
            available on the last day of discovery that there is a deposition undertaken,
24          deposition proceeding at that moment, and there is some problem with the
            witness not answering the question or one of the parties making too many
25          obnoxious objections, and if I'm available, I may take that, even on the last
            day of discovery.
26
            On the other hand, if it's a discovery dispute involving multiple issues,
27          perhaps, with lots of documents, I may decide that getting that to me a week
28   2
       This Court’s May 9, 2019 Order extending the future deadlines in this case by stipulation
     of the parties did not mention or revive the then expired fact discovery deadline.

                                                 -2-
 1          before the discovery cutoff is an eleventh hour. And I had one recently where
            I probably had 15 or 20 different issues and that was a week before the
 2          discovery cutoff, and I came close to simply choosing not -- choosing to treat
            that as an eleventh hour discovery dispute.
 3
            So my point is if you save lots of issues for a discovery dispute approaching
 4          that discovery cutoff, you run the risk the court will simply elect to treat it as
            an eleventh hour discovery dispute that I'm not going to deal with. So the
 5          message is, obviously, to proceed with your discovery with alacrity and not
            allowing yourself to get close to that discovery cutoff.
 6
     (Doc. 39 at 10-12) (emphasis added). Accordingly, the Court will not reconsider the May
 7
     10, 2019 order on the basis that the Court misconstrued its own scheduling order.
 8
            Second, Plaintiff argues that the Court has somehow relieved Defendant from the
 9
     duty to supplement. The May 10, 2019 Order has no impact on the duty to supplement.
10
     However, the Court reminds the parties that this Court’s Rule 16 Order specifically
11
     addresses this issue (Doc. 35 at 3-4) and governs this case.
12
            Third, Plaintiff argues that it needed time to work with Omron to try to resolve this
13
     issue before bringing it to the Court. Again, the Court cautioned the parties that “working
14
     together” would not be a basis for engaging in discovery beyond the discovery deadline.
15
     Specifically, the Court stated,
16
            One other point is worth mentioning, and that is illustrated by a case I had
17          years ago where the parties had heard me say, you need to treat each other
            professionally and civilly and treat each other as you would hope to be
18          treated, and in this case the parties took me, quite commendably, took me
            literally. And they had a discovery dispute and they were trying to work it
19          out and going back and forth. And they were being very courteous, very
            professional to each other, but now days are going by, and finally weeks are
20          going by, and finally months are going by. And then right on the eve of the
            discovery cutoff date they realize they can't get this resolved so now they
21          come to me with a discovery dispute, and I'm sure with their fingers crossed
            hoping that I might extend the discovery cutoff.
22
            I don't remember what I did, but the point is if you've got a discovery dispute,
23          yes, try to work it out, because whatever solution you work out with
            yourselves is probably going to be better than what I decide. But otherwise
24          agree to disagree at an early enough point where you're not in that
            predicament of being on the verge of the discovery cutoff and now you're
25          coming to the court with a discovery dispute.
26   (Doc. 39 at 15-16) (emphasis added). Thus, Plaintiff’s claim that it needed more time to
27   meet and confer before raising this issue (and apparently propounding more discovery
28   (Doc. 180 at 4) (“The [March 23, 2019] Litigation Spreadsheet is the first time IceMOS


                                                  -3-
 1   had any opportunity to request the trench monitoring material disclosed within it because
 2   that is the first time IceMOS learned of its existence.”), is not a basis to reconsider this
 3   Court’s May 10, 2019 order.
 4          Fourth, Plaintiff argues that this is not a “discovery dispute.” Plaintiff is simply in
 5   error. Defendant failing to produce documents Plaintiff seeks, for whatever reason, is a
 6   discovery dispute that was required to be resolved by the discovery deadline. (See Doc. 39
 7   at 10-11).
 8          Additionally, Plaintiff’s complaint that at the last discovery dispute hearing the
 9   Court failed to set a deadline for Defendant to comply is also unpersuasive because, as all
10   of the foregoing Orders make clear, Defendant’s deadline was the close of discovery.
11   Finally, Plaintiff has not shown good cause as to why it waited 12 weeks after the close of
12   discovery to raise this issue, which would necessarily require an extension of the discovery
13   deadline.3
14   ///
15   ///
16   ///
17   ///
18   3
        To amend a Rule 16 order, with the judge’s consent, a party must generally show good
     cause. To meet its burden under Rule 16’s “good cause” standard, the movant may be
19   required to show:
20          (1) that [the movant] was diligent in assisting the Court in creating a
            workable Rule 16 [O]rder; (2) that [the movant’s] noncompliance with a Rule
21          16 deadline occurred or will occur, notwithstanding [the movant’s] diligent
            efforts to comply, because of the development of matters which could not
22          have been reasonably foreseen or anticipated at the time of the Rule 16
            scheduling conference; and (3) that [the movant] was diligent in seeking
23          amendment of the Rule 16 [O]rder, once it became apparent that [the movant]
            could not comply with the [O]rder.
24
     Jackson v. Laureate, Inc., 186 F.R.D. 605, 608 (E.D. Cal. 1999) (citations omitted). The
25   Ninth Circuit has also recognized that, “[t]he district court may modify the pretrial schedule
     ‘if it cannot reasonably be met despite the diligence of the party seeking the extension.’”
26   Johnson, 975 F.2d at 609. However, “carelessness is not compatible with a finding of
     diligence and offers no reason for a grant of relief.” Id. “Although the existence or degree
27   of prejudice to the party opposing the modification might supply additional reasons to deny
     a motion, the focus of the inquiry is upon the moving party’s reasons for seeking
28   modification. If that party was not diligent, the inquiry should end.” Id. (citations omitted).


                                                  -4-
 1   Based on the foregoing,
 2   IT IS ORDERED that the motion for reconsideration (Doc. 180) is denied.
 3   Dated this 16th day of May, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         -5-
